Citation Nr: 0410438	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. JR


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to May 1967.  He 
died in November 2001.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2003 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for cause 
of the veteran's death.

In that rating decision, the RO also denied death pension and 
accrued benefits.  The appellant's notice of disagreement 
addressed only the claim for service connection for cause of the 
veteran's death; however, the RO issued a statement of the case 
that addressed all three issues.  In the appellant's VA Form 9, 
Appeal to the Board of Veterans' Appeals, received in June 2003, 
she checked the box that stated, "I have read the statement of the 
case and any supplemental statement of the case I received.  I am 
only appealing these issues: death of my husband is service 
connected."  Thus, the appellant has limited her appeal to only 
the issue of service connection for cause of the veteran's death.  
Therefore, the Board finds that that is the only issue on appeal.

In July 2003, the appellant and Dr. JR presented oral testimony 
before an acting Decision Review Officer at the RO.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The veteran died in November 2001.  The cause of death was 
listed as liver carcinoma with metastasis, brain nasopharynx and 
abdomen and lungs, bleeding peptic ulcer, and pneumonia.  An 
"other significant condition contributing to death" was chronic 
obstructive lung disease.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.301, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant was notified of 
the information necessary to substantiate her claim by means of 
the June 2002 letter and the discussions in the January 2003 
rating decision, the June 2003 statement of the case, and the 
September 2003 supplemental statement of the case.  In the June 
2002 letter, the RO informed the appellant that to establish a 
claim for service connection for cause of the veteran's death, she 
needed to bring forth evidence of the veteran's death, which was 
usually shown by a death certificate, a disease or injury in 
service, and a relationship between the cause of the veteran's 
death and service.  In the January 2003 rating decision, the RO 
noted that the veteran did not have any service-connected 
disability at the time of his death.  It acknowledged that Dr. JR 
had submitted a medical opinion, wherein she attributed cancer of 
the liver to radiation exposure in service, but that her opinion 
was flawed because there was no laboratory findings showing a 
diagnosis of liver cancer and the service medical records did not 
show any exposure to radiation during the veteran's service.  In 
the June 2003 statement of the case, the RO stated that the 
service medical records showed no treatment for any of the 
conditions listed on the death certificate, to include 
manifestations of liver cancer or peptic ulcer disease within one 
year following the veteran's discharge from service.  The RO noted 
that September 2001 laboratory findings showed no evidence of 
malignancy and again discredited Dr. JR's medical opinion that the 
veteran had cancer which was due to service.  These same findings 
were made in the September 2003 supplemental statement of the 
case.  Thus, the appellant was informed that the evidence 
necessary to substantiate her claim for service connection for 
cause of the veteran's death would be evidence showing that at 
least one of the diseases listed on the death certificate was 
related to the veteran's service.  Based on the above facts, the 
Board finds that VA has no outstanding duty to inform her that any 
additional information or evidence is needed. 

Second, VA must inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In the June 
2002 letter, the RO informed her that it must make reasonable 
efforts to help her get the evidence necessary to support her 
claim, such as medical records, employment records, or records 
from other federal agencies.  It stated that she must give VA 
enough information about these records so that it could request 
them from the person or agency that had them.  It noted that it 
was going to use the VA Forms 21-4142, Authorization and Consent 
to Release Information to VA, that she had sent to VA to assist 
her in obtaining the medical records that she was unable to get.  
The RO added that it was still the appellant's responsibility to 
make sure these records were received by VA.

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West Supp. 2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  
Here, the RO sought to obtain the records for which the appellant 
had completed a VA Form 21-4142, Authorization and Consent to 
Release Information to VA.  Private medical records have been 
received from Lord Jesus Medical Clinic and the St. Jude Family 
Clinic.  The appellant has not indicated the existence of any 
additional records that would aid in substantiating the claim.  
She testified at her July 2003 hearing that she had no further 
medical evidence to submit.  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  This has occurred in 
this case, as the June 2002 letter was issued prior to the January 
2003 rating decision.  

In the Pelegrini decision, the Court also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the June 2002 letter that was provided to 
the appellant does not contain the exact wording of the "fourth 
element," the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to her 
claim.  Specifically, in the June 2002 letter, the RO asked the 
appellant to describe any additional evidence that she wanted VA 
to obtain for her.  The RO issued another letter in November 2003, 
wherein it stated, "If there is any other evidence or information 
that you think will support your claim, please let us know."  The 
record reflects that the appellant has not identified any other 
evidence that she thinks will support her claim.  As noted above, 
at the July 2003 hearing, she stated she had no further evidence 
to submit.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content requirements is 
harmless error.  Following the issuance of the September 2003 
supplemental statement of the case, wherein the appellant was 
given 60 days to submit additional evidence and/or argument to 
support her claim, and she did not submit any evidence during that 
period.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Decision

The appellant contends that service connection for cause of the 
veteran's death is warranted.  She states that the veteran was 
exposed to carcinogens in service, which caused the cancer of the 
liver and subsequently caused the veteran's death.  

The veteran died in November 2001.  The immediate cause of death 
was listed as liver carcinoma with metastasis, brain nasopharynx, 
abdomen, and lungs with the antecedent cause of bleeding peptic 
ulcer and an underlying cause of pneumonia.  An "[o]ther 
significant condition contributing to death" was chronic 
obstructive lung disease.  At the time of his death, the veteran 
was not service connected for any disability.  

Service medical records are silent for any showing of a liver 
disorder, a lung disorder, or an ulcer/gastrointestinal disorder.  
Reports of medical examinations conducted in May 1958, May 1961, 
October 1964, and May 1967 showed normal clinical evaluations 
related to the head, nose, sinuses, lungs, and abdomen.  In 
reports of medical history completed by the veteran in May 1958 
and October 1964, he denied a history of "stomach, liver, or 
intestinal trouble," frequent indigestion, shortness of breath, 
headaches, and kidney stone.  The service medical records showed 
various complaints throughout the veteran's service, such as 
stomach pains, acne, a contusion to the eye and, diarrhea, sore 
throat, abrasion to the right thumb, sore knee, etc.  There was no 
showing of a chronic condition, except for acne, during service.

Private medical records show that the veteran was seen in August 
2000 with complaints of bleeding through the anus and abdominal 
pain.  He was diagnosed with bleeding peptic ulcer and 
hemorrhoids.  In December 2000, the veteran was diagnosed with 
hepatoma, liver cirrhosis, bleeding peptic ulcer, and anemia.  A 
December 2000 ultrasound of the liver revealed an enlarged liver 
with no focal masses seen on both lobes.  Sonolucent areas were 
seen surrounding the liver.  The relevant impressions were 
hepatomegaly with unknown etiology, rule out cirrhosis, and 
ascites.  

The veteran was seen from January 2001 through August 2001 for 
complaints related to these diagnoses.  An October 2001 record 
shows a diagnosis of liver cirrhosis with cancer.  A November 2001 
record shows that the veteran went into a coma and subsequently 
died.  Dr. JR stated that the cause of the veteran's death was 
metastatic carcinoma of the liver.  She stated that, "The illness 
was acquired from exposure to radiation during the active service 
in the Navy and Vietnam service.  He was also equipment specialist 
(missile) P0M3417001."

In an August 2002 letter from Dr. JR, she stated that the first 
time she saw the veteran was in August 2000, and she treated him 
until the time of his death.  She stated that she based her 
diagnosis of carcinoma of the liver on clinical findings, signs, 
and symptoms presented by the veteran during the examination and 
during the course of his illness.  She noted the veteran had 
undergone an abdominal ultrasound, which showed a mass or an 
enlarged liver.

In a February 2003 letter, Dr. JR stated the following, in part:

My diagnosis [of cancer] w[as] not conclusive because there was no 
autopsy done.  I based my diagnosis purely on clinical findings 
and symptoms presented by the patient.  The cell block and 
cytology report of Total Life Care Medical Center does not rule 
out the possibility of Cancer in my patient.  [The veteran] had 
[an] enlarged liver and spleen, Hepatoma ? shown in his ultrasound 
report. . . .  He had chronic obstructive lung disease manifested 
by frequent difficulty of breathing[,] which he claimed he ha[d] 
been suffering [from] since he was still in the service. . . .  
Cancer does not develop overnight.  In most cases[,] it takes 
years before it is detected from the time the person is exposed to 
a certain carcinogen[,] particularly undesirable radiations[,] as 
in the case of [the veteran] who served in the Vietnam War and 
worked as Equipment Specialist handling Missile at P0M3417001. . . 
.

I believe[] and I know that [the veteran]'s illness is service 
connected.  There's no doubt he was exposed to undesirable 
radiations causing the development of the cancer in his system, 
manifested by the liver and spleen enlargement and cauliflower-
like mass in his nostril and palpable masses bulging [from] his 
abdomen, bleeding peptic ulcer, bleeding hemorrhoids, varicosities 
and edema of the lower extremities.  Another entity that could be 
related to [his] occupation is chronic obstructive lung disease 
manifested by difficulty of breathing . . . .

In a statement submitted by the appellant in February 2003, she 
stated that she believed the veteran's cancer had developed slowly 
from the time he was exposed to radiation during the Vietnam war 
service and while working as an equipment specialist "POM 3417001" 
handling missiles.  She added that there was no other "way and 
place" the veteran was exposed to radiation after he retired from 
service.  

In July 2003, Dr. JR presented oral testimony before a Hearing 
Officer at the RO.  She reiterated that which she had stated in 
her February 2003 letter.  She was asked about the 33-year gap 
between the veteran's death and his discharge from service and 
whether the veteran had been exposed to cancer-causing chemicals 
during the time frame.  Dr. JR stated that the veteran had told 
her that he was "just staying home" and she asked, "So how can he 
be exposed to other carcinogens except to the chemicals that he 
was exposed to while he was in the service?"  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for 
various cancers may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  
Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a certain listed disability, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003); McCartt v. West, 12 Vet. App. 164, 166 
(1999).  Liver cancer is not one of the diseases associated with 
exposure to an herbicide agent.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2003).

In a claim based on radiation exposure, service connection may be 
presumed under 38 U.S.C.A. § 1112(c)(1) (West 2002), if a veteran 
suffers from one of 15 cancers that has been positively associated 
with radiation exposure, provided the cancer manifests in a 
radiation-exposed veteran.  Primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), is one of the cancers that 
has been positively associated with radiation exposure.  38 C.F.R. 
§ 3.309(d) (2003).  The term "radiation-exposed veteran" means, in 
part, a veteran who participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i) (2003).  The term "radiation-risk 
activity" means, in part, onsite participation in a test involving 
the atmospheric detonation of a nuclear device.  38 C.F.R. § 
3.309(d)(3)(ii)(A) (2003).  The term "onsite participation" means, 
in part, during the official operational period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft or 
other equipment used in direct support of the nuclear test.  38 
C.F.R. § 3.309(d)(3)(iv)(A) (2003). 

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  The death of a veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or the contributory cause of death.  Service connection 
will be determined by exercise of sound judgment, without recourse 
to speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the veteran 
to include autopsy reports.  See 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for cause of the veteran's death.  The 
reasons will be explained below.

First, it must be noted that the veteran was not service connected 
for any disability during his lifetime.  The service medical 
records show no findings of any liver problems, ulcer problems, or 
respiratory problems during service.  In two reports of medical 
history completed by the veteran in May 1958 and October 1964, he 
denied any history of problems related to his liver, 
gastrointestinal system, or his lungs, to include shortness of 
breath.  Additionally, there are no medical records showing 
manifestations of liver problems, ulcer disease, or a lung 
disorder within one year following the veteran's discharge from 
service.  The first objective records showing medical disabilities 
are dated in 2000, which is 33 years following the veteran's 
discharge from service.  This is evidence against the appellant's 
claim that these disabilities are related to the veteran's 
service.

The appellant and Dr. JR state that the veteran's death is due to 
service.  Specifically, they assert that the veteran was exposed 
to radiation while in service and that his death reportedly due to 
liver cancer was the result of the radiation that he was exposed 
to while in service.  As to this allegation, the Board has 
thoroughly reviewed the service medical records, and there is no 
documented showing that the veteran engaged in any radiation-risk 
activity.  

Further, even if such exposure was conceded, while primary liver 
cancer is a disease associated with radiation exposure, if 
"cirrhosis" of the liver is indicated, then the liver cancer is 
not a disease associated with radiation exposure.  See 38 C.F.R. § 
3.309(d)(2)(xiii).  The private medical records indicate that the 
veteran was diagnosed with cirrhosis of the liver.  Dr. JR 
admitted that her diagnosis of cancer of the liver was based upon 
physical examination findings, as opposed to laboratory findings 
of cancer.  Regardless, there are clear medical findings that the 
veteran had cirrhosis of the liver, and thus the veteran's liver 
cancer would not fall under the diseases associated with radiation 
exposure.  See id.  

In the final analysis, the Board finds that service connection for 
cause of the veteran's death cannot be granted based upon exposure 
to radiation, as the evidence fails to show that the veteran was a 
"radiation-exposed veteran."  Thus, the veteran would not have 
been entitled to service connection for liver cancer based upon 
exposure to radiation, and, therefore, service connection for 
cause of the veteran's death would not be warranted on this basis.

Based upon the appellant's and Dr. JR's statements, the Board is 
unsure whether they are trying to assert that the veteran was 
exposed to herbicides while in service.  The service records do 
not show that the veteran even served in Vietnam, and thus he 
would not be presumed to have been exposed to herbicides.  
Regardless, liver cancer is not one of the diseases associated 
with exposure to herbicides.  Thus, the veteran would not have 
been entitled to service connection for liver cancer based up 
exposure to herbicides, nor is liver cancer otherwise shown to be 
related to service; therefore, service connection for cause of the 
veteran's death would not be warranted on this basis.

As stated above, the statements submitted by Dr. JR are not 
supported by the service records developed commensurate with 
service.  Thus, the Board finds that her medical opinion, which is 
based upon inaccurate factual history, has little to no probative 
value.  Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound 
to accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).  

Although the appellant has asserted that the veteran incurred a 
disease in service that contributed to his death, she does not 
have the requisite knowledge of medical principles that would 
permit her to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for service 
connection for the cause of the veteran's death is not warranted, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 
55.


ORDER

Service connection for cause of the veteran's death is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



